           Case 1:18-cv-01078-LY Document 39 Filed 12/22/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

SPEECH FIRST, INC.,
                                      Plaintiff,
                                                       Case No. 1:18-cv-1078-LY
v.                                                     NOTICE OF DISMISSAL

GREGORY L. FENVES, in his official
capacity as President of the University of
Texas at Austin, et al.,
                                    Defendants.


        Plaintiff, Speech First, Inc., hereby dismisses Counts I-VI of the complaint with prejudice and

Counts VII-VIII of the complaint without prejudice. Each party to bear its own costs, expenses, and

attorney’s fees.

                                                    Respectfully submitted,

  Dated: December 22, 2020                           /s/ Cameron T. Norris tn

                                                    William S. Consovoy
                                                    Jeffrey M. Harris
                                                    J. Michael Connolly
                                                    Cameron T. Norris
                                                    CONSOVOY MCCARTHY PLLC
                                                    1600 Wilson Boulevard, Suite 700
                                                    Arlington, VA 22209
                                                    (703) 243-9423
                                                    cam@consovoymccarthy.com

                                                    Counsel for Plaintiff Speech First, Inc.



                                  CERTIFICATE OF SERVICE
        I certify that, on December 22, 2020, I electronically filed this notice with the Clerk using

CM/ECF, which will notify all counsel of record.

                                                         /s/ Cameron T. Norris
            Case 1:18-cv-01078-LY Document 39 Filed 12/22/20 Page 2 of 5




                                           AGREEMENT
        This Agreement (the "Agreement") is entered into on the date of signature of the last
signatory to this Agreement ("Effective Date") by and between Speech First, Inc. ("Speech First")
on the one hand and the University of Texas at Austin (the "University") on the other (collectively,
the "Parties"), as follows:

        A. WHEREAS, by complaint filed on December 13, 2018, Speech First brought
claims against Gregory L. Fenves in his official capacity as President of the University of Texas
at Austin, and others ("Defendants"), in the matter styled Speech First, Inc. v. Fenves, 1 :18-cv-
1078-LY (W.D. Tex.) ("Action");

        B. WHEREAS, on December 21, 2018, Speech First moved for a preliminary
injunction relating to its claims concerning the University's verbal harassment policy, Acceptable
Use Policy, Residence Hall Manual, and Campus Climate Response Team;

        C. WHEREAS, Defendants opposed Speech First's motion;

        D. WHEREAS, on June 4, 2019, the U.S. District Court for the Western District of
Texas denied Speech First's motion and dismissed its case;

       E. WHEREAS, on October 28, 2020 (opinion revised November 9, 2020), the U.S.
Court of Appeals for the Fifth Circuit vacated the district court's opinion and remanded for further
proceedings.


        F. WHEREAS, the Parties have determined that it is in their mutual interests to
amicably resolve all issues between them;

       NOW, THEREFORE, in consideration of the foregoing and of the mutual undertakings of
the Parties set out herein, the Parties agree as follows:

        1. With respect to the University's Acceptable Use Policy, in August 2019, the
University removed the provision that stated, "Be civil. Do not send rude or harassing
correspondence." The University will not reinstate the removed provision.

        2. With respect to the University's Residence Hall Manual, in August 2019, the
University revised the provisions titled "Harassment" and "Incivility." The University will not
reinstate the former provisions.

        3. With respect to the University's verbal harassment policy, in August 2019, the
University amended its definition of verbal harassment. The University will not reinstate the
former definition, and it will remove all references to the former definition from its policies. The
University will delete Handbook of Operating Procedures 9-1810, Hate and Bias Incidents (Mar.
8, 2017), policies.utexas.edu/policies/hate-and-bias-incidents. The University will farther amend
the definition of verbal harassment by deleting §13-204(b)(l), deleting the second sentence of §13-
204(c), and deleting the second sentence of §13-204(d).




                                                1 of 3
             Case 1:18-cv-01078-LY Document 39 Filed 12/22/20 Page 3 of 5




          4. With respect to the University's Campus Climate Reporting Team ("CCRT"), the
University will discontinue the CCRT. The University is free to devise an alternative to the CCRT,
but Speech First is free to challenge that alternative.

          5. Within two (2) business days of the Effective Date, Speech First shall file a Notice
of Dismissal in the form attached hereto, dismissing all claims pending against Defendants in the
Action.


          6. The Parties shall bear their respective attorneys' fees, costs, and expenses relating
to the Action and this Agreement.

          7. Nothing contained in this Agreement shall be deemed as an admission of any
liability or lack of merit in any claim or defense, by any Party.

          8. This Agreement represents the full and complete agreement between the Parties to
resolve their dispute. Any representations, warranties, promises, or conditions, whether written or
oral, not specifically incorporated into this Agreement shall not be binding on the Parties. All other
discussions, negotiations, and writings have been and are merged into this Agreement.

          9. Neither this Agreement nor any terms or provision hereof may be changed, waived,
discharged, or terminated except by an instmment in writing duly signed by the Party against which
enforcement of the change, waiver, discharge, or termination is sought.


          10. This Agreement shall be governed and construed in accordance with the laws of the
State of Texas applicable to contracts made and to be performed wholly within the State of Texas,
without regard to its conflict-of-laws provisions.

          11. All Parties hereto agree that in the event of any ambiguity or dispute regarding the
interpretation of this Agreement, the Agreement will be interpreted as if each Party hereto
participated equally in the drafting hereof.

          12. This Agreement may be signed in two original counterparts, each of which shall for
all purposes be considered an original of this Agreement. Execution and delivery of this Agreement
by electronic means (including via e-mail or .pdf) shall be sufficient for all purposes and shall be
binding on any person or Party who so executes.




                                                2 of 3
Case 1:18-cv-01078-LY Document 39 Filed 12/22/20 Page 4 of 5
            Case 1:18-cv-01078-LY Document 39 Filed 12/22/20 Page 5 of 5




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


 SPEECH FIRST, INC.,

                                       'Plaintiff,
                                                       CaseNo.l:18-cv-1078-LY


V.
                                                       NOTICE OF DISMISSAL

 GREGORY L. FENVES, m his official
 capacity as President of the University of
Texas at Austin, et al.,

                                    Defendants.



        Plaintiff, Speech Fitst, Inc., hereby dismisses Counts I-VI of the complaint with prejudice and


Counts VII-VIII of the complaint without prejudice. Each party to bear its own costs, expenses, and


attorney's fees.
